DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record either in single or in combination failed to anticipate or render obvious the limitations of wherein the data on the state of a device making up the polishing apparatus includes at least one of data on the arrangement of the device, data on an operation state of the device, and data on the state of exhaustion of the device, the data on a state of the target includes at least one of data detected by a film thickness detection section capable of detecting a film thickness of the target data detected by a temperature detection section capable of detecting a temperature of the target, data detected by a pressure detection section capable of detecting a pressure applied to the target, and data on characteristics of the target, and the data detected by the film thickness detection section includes at least one of (i) table torque applied to a rotational table capable of rotating a polishing pad to polish the target, (ii) arm torque applied to an arm holding a top ring capable of holding the target, (hi) a current value of a first electric motor for driving to rotate the rotational table, (iv) a current value of a second electric motor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL ROMAN whose telephone number is (571)272-6369.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANGEL ROMAN
Primary Examiner
Art Unit 2817



/ANGEL ROMAN/Primary Examiner, Art Unit 2817